Citation Nr: 1502606	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a respiratory disability claimed as due to asbestos exposure. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by proteinuria.

3.  Entitlement to service connection for a disability manifested by proteinuria to include as secondary to glomerulonephritis.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now rests with the RO in Reno, Nevada from which the appeal was certified to the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that when a Veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id. (Noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Here, the Board finds that under Velez the threshold question of whether new and material evidence had been received must be addressed as the present claim for a disability manifested by proteinuria turns upon essentially the same symptoms as the Veteran's previously denied claim of entitlement to service connection for residuals of acute glomerulonephritis.  Glomerulonephritis is defined as nephritis accompanied by inflammation of the capillary loops in the renal glomeruli.  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 786 (32nd. ed. 2012).  Proteinuria is defined as excessive serum proteins in the urine, such as in renal disease, after strenuous exercise, and with dehydration.  Id. at 1535.

However, as the Board herein reopens the claim, and the RO adjudicated the issue on a de novo basis; there is no prejudice to the Veteran by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As noted above, in an unappealed December 1975 rating decision, service connection was denied for residuals of glomerulonephritis.  Under 38 C.F.R. § 3.156(c)(1) (2014), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional service personnel records were received June 2009.  However, such are not relevant to the Veteran's claim for entitlement to service connection for a disability manifested by proteinuria.  Instead such records merely provide information related to administrative functions such as training and enlistment dates.  There is no mention of any disabilities in these service personnel records.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts in this case and that VA should not reconsider the claim on this basis.

In March 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional private treatment records and waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Additionally, the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence; however, the Board has not received any additional evidence.  As the claims on the merits must be remanded for additional development, the Veteran will again have the opportunity to submit additional evidence.

The issues of entitlement to service connection for a respiratory disability and entitlement to service connection for a disability manifested by proteinuria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1975 rating decision denied entitlement to service connection for residuals of acute glomerulonephritis, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final December 1975 rating decision is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a disability manifested by proteinuria.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision, which denied entitlement to service connection for residuals of acute glomerulonephritis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a disability manifested by proteinuria has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for a disability manifested by proteinuria.  This award represents a grant of this specific issue on appeal, although the merits of the reopened claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

As noted above, in a December 1975 rating decision, the RO denied entitlement to service connection for residuals of acute glomerulonephritis, among other claims.  The Veteran was notified of the denial of the claim later that same month.  During the pendency of the appeal period no additional evidence was associated with the claims file.  Although the Veteran did submitted a notice of disagreement with respect to some of the December 1975 determinations, he did not appeal the determination with respect to residuals of acute glomerulonephritis in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In February 2009, the Veteran filed a claim for service connection for proteinuria.  Entitlement to service connection for proteinuria was denied on the merits in an April 2010 rating decision and such form the basis of the present appeal.  An August 2012 statement of the case continued the denial of the claim and the Veteran perfected an appeal thereafter.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran is not prejudiced by the Board's adjudication in this regard as the decision herein finds new and material evidence has been received to reopen the claim.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

With respect to the December 1975 rating decision, which denied the claim of entitlement to service connection for residuals of acute glomerulonephritis, the evidence of record included a November 1975 VA examination report and service treatment records.  When the claim of entitlement to service connection for residuals of acute glomerulonephritis was denied by the RO in the December 1975 rating decision, it was denied because residuals of acute glomerulonephritis were not found on the last VA examination, conducted in November 1975.  

New evidence added to the record since the December 1975 rating decision, consists of private treatment records, to include a June 2011 medical letter from Dr. J. E., records from the U.S. Public Health System Hospital, a December 2009 VA genitourinary examination report, a June 2012 VA kidney examination report, additional statements from the Veteran and March 2014 testimony from the Veteran.  

The Board finds the new evidence, including private treatment records and a June 2011 medical letter from Dr. J. E., are material to substantiating the claim.  Additionally, a September 2008 private treatment is material as it provided an impression of sub-nephrotic range proteinuria.  The June 2011 medical letter from Dr. J. E. is material to the claim because it provided a link between proteinuria and service.  

Thus, the evidence detailed above is new, and is material as it relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold for this claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim of entitlement to service connection for a disability manifested by proteinuria, is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a disability manifested by proteinuria is addressed further in the remand below.


ORDER

New and material evidence having been received, the claim for service connection for a disability manifested by proteinuria is reopened, and to that extent only, the appeal is granted.


REMAND

Based on the evidence, the Board finds it necessary to remand the claim of entitlement to service connection for a respiratory disability for another VA examination.  The Board finds since the December 2009 and June 2012 VA respiratory examinations, a September 2012 private treatment provided an impression of mild bilateral noncalcified pleural plaques and noted such can be seen with prior asbestos exposure.  Moreover, the June 2011 private medical opinion from Dr. J. E. attributed the Veteran's chronic cough, lung congestion and reduced lung capacity in part, to asbestos exposure but also attributed such to exposure of other noxious chemical emissions.  While exposure to asbestos has been conceded, as noted during the March 2014 hearing, exposure to other chemicals has not been verified.  Thus, the Board finds another VA examination is warranted for entitlement to service connection a respiratory disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Additionally, the Board finds the December 2009 VA genitourinary examination report and the June 2012 VA kidney examination report are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Both VA examiners relied, in part, on a finding that records did not reveal proteinuria until many years after service.  However, such does not provide an accurate explanation as it does not appear the Veteran underwent the clinical testing necessary to diagnose proteinuria prior to his actual diagnosis in 2008.  The Veteran testified in March 2014, that he was diagnosed when attempting to obtain additional insurance from his employer.  He further testified he did not believe he had undergone any testing from 1975 to 2008 with respect to his kidney function.  Thus, the gap is moreso a lack of evidence rather than negative evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact).

Additionally, the June 2011 medical letter from Dr. J. E. stated records from the U.S. Public Service Hospital reaffirmed the Veteran's diagnosis of acute post-streptococcal glomerulonephritis.  However, such is not the case, while there was a provisional diagnosis of such made, subsequent records actually ruled out such a diagnosis.  Thus, the Board finds another VA examination is warranted for entitlement to service connection for a disability manifested by proteinuria.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran stated, during March 2014 testimony, that he received private treatment from the University of California in San Diego, California.  Thus, in light of the need to remand the case for other reasons, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf. All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents. 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the providers of medical treatment for a respiratory disability and/or chronic proteinuria, since service, as well as provide the necessary authorization to obtain all identified records (not already of record), to include records of private treatment from University of California in San Diego, California.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  For all respiratory disabilities diagnosed (to include pleural plaques, chronic cough, lung congestion and reduced lung capacity), the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its onset in active service or is otherwise related to active service to include as due to conceded in-service asbestos exposure.

The VA examiner should reconcile any findings with the VA December 2009 and June 2012 respiratory examinations, and the June 2011 medical letter from Dr. J. E.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by proteinuria.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must:

(a.)  Specifically identify the pathology resulting in chronic proteinuria; and

(b.)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability manifested by proteinuria, or other related manifestations, had its onset in active service or is otherwise related to active service.

Consideration should also be given to the Veteran's March 2014 testimony, in which he stated he did not believe he had undergone any testing from 1975 to 2008 with respect to his kidney function.


The VA examiner should reconcile any findings with the VA December 2009 genitourinary examination report, the June 2012 kidney examination report, and the June 2011 medical letter from Dr. J. E.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


